DETAILED ACTION
This office action response the amendment application on 02/17/2022.
Claims 1-6, 12-13, 17-23, 29-30, 34-36, and 139 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 17 February, 2022.  Claims 1, 17, 18, 19, 29, 34, 35, have been amended.  Claim 139 have been newly added.  Claims 7-11, 14-16, 24-28, 31-33, and 37-138 have been withdrawn from consideration.  Claims 1-6, 12-13, 17-23, 29-30, 34-36, and 139 are pending and have been considered below.

Response to Arguments
Claim 17 were objected due to informalities. Claim 17 has been amended to overcome these informalities. The objected due to informalities has been withdrawn in view of applicant’s response. 
Applicant’s arguments with respect to claims 1, 18, and 35, have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Objections
Claims 1, 18, and 35  are objected to because of the following informalities:  Claim 1, 18, and 35, recites “in response to [the] a distributed unit” lines 12. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-22, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over ABEDINI et al. (U.S. Patent Application Publication No. 2021/0068092), (“D1”, hereinafter, in view of BLESSENT et al. (U.S. Patent Application Publication No. 2020/0351803 A1), (“D2”, hereinafter).
As per Claim 1, D1 discloses a method comprising: 
receiving a control element (MAC CE) that is used to determine a timing mode and/or associated timing information for an integrated access and backhaul node (IAB) ([see, e.g., an uplink medium access control-control element (MAC-CE) receive for entered the ATA mode, one or more of the additional criteria, such as the synchronization source criteria, reported by the child IAB node 902 and/or reported by the synchronization sources themselves (e.g., the confidence metrics) [0115, 0117-0119], and Fig. 9-11]); and
determining the timing mode and/or the associated timing information for the integrated access and backhaul node (IAB), based on the control element ([see, determining a transmission timing difference based on the reception timing difference to compensate for the change in the downlink reception timing, an uplink medium access control-control element (MAC-CE) receive for entered the ATA mode [0007, 0107-0110, 0115-0117], and Fig. 8-10); and 
applying the timing mode and/or the associated timing information for a subsequent uplink transmission for the integrated access and backhaul node (IAB) ([see, wherein the autonomously adjusting the uplink transmission timing of uplink signals transmitted to the scheduling entity, the child IAB node 802 may then autonomously adjust the uplink transmission timing by a transmission timing difference to compensate for the change in BHRx.sub.D, [0007, 0103-0107], and Fig. 8-9]).          
D1 doesn’t appear explicitly disclose: wherein, in response to the distributed unit of the integrated access and backhaul (IAB) node and the mobile termination part of the integrated access and backhaul, (IAB) node transmitting simultaneously, the control element is used to both signal a timing delta to align downlink transmission of a distributed unit of the integrated access and backhaul, (IAB) node with a parent node downlink transmission, and to indicate a timing difference between uplink reception from a mobile termination part of the integrated access and backhaul, (IAB) node and downlink transmission at the parent node.
However, D2 discloses wherein, in response to the distributed unit of the integrated access and backhaul (IAB) node and the mobile termination part of the integrated access and backhaul, (IAB) node transmitting simultaneously ([see, the transmit timing of the downlink may be aligned at all IAB nodes (i.e., simultaneously transmitting for all nodes), [0051], and Fig. 6);
the control element is used to both signal a timing delta to align downlink transmission of a distributed unit of the integrated access and backhaul, (IAB) node with a parent node downlink transmission ([see, the timing delta (herein “T_delta”) may be indicated by a parent to the child node, may trigger its downlink transmission timing adjustment by TA/2+T_delta after it receives the timing offset T_delta indication from its parent node,  [0064-0065], and Fig. 5-6), and 
to indicate a timing difference between uplink reception from a mobile termination part of the integrated access and backhaul, (IAB) node and downlink transmission at the parent node ([see, the timing offset T_delta value (i.e., timing difference), between the align the downlink transmission timing of the IAB node with the downlink transmission timing of the parent node, and the parent node uplink reception disclosed, [0065-0066], and Fig. 5-6).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determined the timing difference results improved communication synchronization (D2, [0002]]).
As per Claims 2, 19, 36, D1 further discloses where the control element is used to determine at least one of: 
the timing delta, where the timing delta is timing information to align distributed unit (DU) downlink transmission of the integrated access and backhaul node with the parent node downlink transmission (IAB) ([see, e.g., T.sub.delta to align the downlink transmission time (ATx.sub.D) with the downlink transmission time (BHTx.sub.D), and the parent IAB node 804 may signal the N.sub.TA, offset (and, in some examples, the T.sub.delta) to the child IAB node 802,  [0101-0102], and Fig. 8]) when a timing advance (TA) is applied for transmission from the mobile termination (MT) part of the integrated access and backhaul node (IAB) using a different control element (IAB) ([see, e.g., the parent IAB node 804 may further transmit the TA command including the TA value to the child IAB node 802,  [0101-0102, 0117], and Fig. 8]); or 
the timing difference between uplink reception from the mobile termination part of the integrated access and backhaul node and downlink transmission at the parent node. 
 As per Claims 3, 20, D1 further discloses further comprising receiving a configuration of the timing mode for a given period from the parent node (IAB) ([see, e.g., the autonomous time adjustment mode, tracking the downlink transmission timing for a period, may be preconfigured or determined by the parent IAB node 904 or the IAB donor node central unit, [0110-0111], and Fig. 9]). 
 As per Claims 4, 21, D1 further discloses where the control element is used to determine an over the air procedure for maintaining synchronization between child and parent DU TX timings while synchronizing child UL and DL TX timings ([see, e.g., the child IAB node 902 may further synchronize its internal timing reference with one or more synchronization sources and enter the autonomous time adjustment mode based upon one or more of the parent IAB node 904, [0110-0112], and Fig. 9]).
As per Claims 5, 22, D1 further discloses where one or more reserved bits of the control element are used to indicate the timing mode and/or the timing information ([see, e.g., the child IAB node 902 may further synchronize its internal timing reference with one or more synchronization sources and enter the autonomous time adjustment mode based upon one or more of the parent IAB node 904, [0110-0112], and Fig. 9]). 
As per Claim 18, D1 discloses a method comprising: 
providing a control element that is used to determine a timing mode and/or associated timing information for an integrated access and backhaul node ([see, e.g., an uplink medium access control-control element (MAC-CE) receive for entered the ATA mode, the time information for the child IAB node 902, [01115, 0117-0119], and Fig. 9-11]); and
where the timing mode and/or the associated timing information for the integrated access and backhaul node is determined based on the control element ([see, entered the ATA mode in a wireless communication network 1000, parent IAB node and an uplink medium access control-control element (MAC-CE) receive for entered the ATA mode, [0007, 0116-0117], and Fig. 10]); and 
receiving a subsequent uplink transmission from the integrated access and backhaul node, based on the determined timing mode and/or associated timing information ([see, wherein the autonomously adjusting the uplink transmission timing of uplink signals transmitted to the scheduling entity, the child IAB node 802 may then autonomously adjust the uplink transmission timing by a transmission timing difference to compensate for the change in BHRx.sub.D, [0007, 0103-0107], and Fig. 8-9]);
D1 doesn’t appear explicitly disclose: wherein, in response to the distributed unit of the integrated access and backhaul (IAB) node and the mobile termination part of the integrated access and backhaul, (IAB) node transmitting simultaneously, the control element is used to both signal a timing delta to align downlink transmission of a distributed unit of the integrated access and backhaul, (IAB) node with a parent node downlink transmission, and to indicate a timing difference between uplink reception from a mobile termination part of the integrated access and backhaul, (IAB) node and downlink transmission at the parent node.
However, D2 discloses wherein, in response to the distributed unit of the integrated access and backhaul (IAB) node and the mobile termination part of the integrated access and backhaul, (IAB) node transmitting simultaneously ([see, the transmit timing of the downlink may be aligned at all IAB nodes (i.e., simultaneously transmitting for all nodes), [0051], and Fig. 6);
the control element is used to both signal a timing delta to align downlink transmission of a distributed unit of the integrated access and backhaul, (IAB) node with a parent node downlink transmission ([see, the timing delta (herein “T_delta”) may be indicated by a parent to the child node, may trigger its downlink transmission timing adjustment by TA/2+T_delta after it receives the timing offset T_delta indication from its parent node,  [0064-0065], and Fig. 5-6), and 
to indicate a timing difference between uplink reception from a mobile termination part of the integrated access and backhaul, (IAB) node and downlink transmission at the parent node ([see, the timing offset T_delta value (i.e., timing difference), between the align the downlink transmission timing of the IAB node with the downlink transmission timing of the parent node, and the parent node uplink reception disclosed, [0065-0066], and Fig. 5-6).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determined the timing difference results improved communication synchronization (D2, [0002]]).
  As per Claim 35, D1 discloses an apparatus comprising:
at least one processor ([see, e.g., item 1604], Fig. 16]); and 
at least one non-transitory memory including computer program code ([see, e.g., item 1606], Fig. 16]); 
where the at least one memory and the computer program code are configured to, with the at least one processor ([see, e.g., item 1604], Fig. 16]), cause the apparatus at least to perform: 
receive a control element that is used to determine a timing mode and/or associated timing information for an integrated access and backhaul node ([see, e.g., an uplink medium access control-control element (MAC-CE) receive for entered the ATA mode, one or more of the additional criteria, such as the synchronization source criteria, reported by the child IAB node 902 and/or reported by the synchronization sources themselves (e.g., the confidence metrics) [0115, 0117-0119], and Fig. 9-11]); and; 
determine the timing mode and/or the associated timing information for the integrated access and backhaul node, based on the control element ([see, determining a transmission timing difference based on the reception timing difference to compensate for the change in the downlink reception timing, an uplink medium access control-control element (MAC-CE) receive for entered the ATA mode [0007, 0107-0110, 0115-0117], and Fig. 8-10); and 
apply the timing mode and/or the associated timing information for a subsequent uplink transmission for the integrated access and backhaul node ([see, wherein the autonomously adjusting the uplink transmission timing of uplink signals transmitted to the scheduling entity, the child IAB node 802 may then autonomously adjust the uplink transmission timing by a transmission timing difference to compensate for the change in BHRx.sub.D, [0007, 0103-0107], and Fig. 8-9]);
D1 doesn’t appear explicitly disclose: wherein, in response to the distributed unit of the integrated access and backhaul (IAB) node and the mobile termination part of the integrated access and backhaul, (IAB) node transmitting simultaneously, the control element is used to both signal a timing delta to align downlink transmission of a distributed unit of the integrated access and backhaul, (IAB) node with a parent node downlink transmission, and to indicate a timing difference between uplink reception from a mobile termination part of the integrated access and backhaul, (IAB) node and downlink transmission at the parent node.
However, D2 discloses wherein, in response to the distributed unit of the integrated access and backhaul (IAB) node and the mobile termination part of the integrated access and backhaul, (IAB) node transmitting simultaneously ([see, the transmit timing of the downlink may be aligned at all IAB nodes (i.e., simultaneously transmitting for all nodes), [0051], and Fig. 6);
the control element is used to both signal a timing delta to align downlink transmission of a distributed unit of the integrated access and backhaul, (IAB) node with a parent node downlink transmission ([see, the timing delta (herein “T_delta”) may be indicated by a parent to the child node, may trigger its downlink transmission timing adjustment by TA/2+T_delta after it receives the timing offset T_delta indication from its parent node,  [0064-0065], and Fig. 5-6), and 
to indicate a timing difference between uplink reception from a mobile termination part of the integrated access and backhaul, (IAB) node and downlink transmission at the parent node ([see, the timing offset T_delta value (i.e., timing difference), between the align the downlink transmission timing of the IAB node with the downlink transmission timing of the parent node, and the parent node uplink reception disclosed, [0065-0066], and Fig. 5-6).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determined the timing difference results improved communication synchronization (D2, [0002]]).

Claims 6, 13, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of ZHUO et al. (PCT Application Publication No. (WO 2021087999 A1), (“D3”, hereinafter). 
         As per Claims 6, 23, D1 further discloses where the timing delta is timing information to align distributed unit (DU) downlink transmission of the integrated access and backhaul node (IAB) with the parent node downlink transmission (IAB) ([see, e.g., T.sub.delta to align the downlink transmission time (ATx.sub.D) with the downlink transmission time (BHTx.sub.D), and the parent IAB node 804 may signal the N.sub.TA, offset (and, in some examples, the T.sub.delta) to the child IAB node 802,  [0101-0102], and Fig. 8]) when a timing advance (TA) is applied for transmission from the mobile termination (MT) part of the integrated access and backhaul node using a different control element ([see, e.g., the parent IAB node 804 may further transmit the TA command including the TA value to the child IAB node 802,  [0101-0102, 0117], and Fig. 8]). 
         D1 doesn’t appear explicitly disclose: where: in response to detecting at least one bit pattern, the timing mode and/or associated timing information is determined to be based on a timing delta, and in response to detecting at least one other bit pattern, the timing mode and/or associated timing information is determined to be a timing difference between uplink reception from the mobile termination part of the integrated access and backhaul node and downlink transmission at the parent node. 
          However, D3 discloses where: in response to detecting at least one bit pattern ([see, e.g., the first time domain resource format information includes a bitmap, the bitmap includes at least one bit, and also MAC CE format is shown in Figure 12A below, where the T_delta field represents the value of T_delta, the R field represents reserved bits, and the length of the T_delta field, (see, machine translation on pages 2, 37-38]), the timing mode and/or associated timing information is determined to be based on a timing delta ([see, e.g., T_delta is included in MAC CE, pages 0037-0038]),  
in response to detecting at least one other bit pattern ([see, e.g., the first time domain resource format information includes a bitmap, the bitmap includes at least one bit, and also MAC CE format is shown in Figure 12A below, where the T_delta field represents the value of T_delta, the R field represents reserved bits, and the length of the T_delta field, (see, machine translation on pages 2, 37-38]), the timing mode and/or associated timing information is determined to be a timing difference between uplink reception from the mobile termination part of the integrated access and backhaul node (IAB) and downlink transmission at the parent node (see, machine translation on pages 2, 37-38]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide flexibly configure time domain resources results improved communication synchronization (D3, page 2]).
As per Claims 13, 30, D1 doesn’t appear explicitly disclose: where the control element is further used for distributed unit (DU) transmission-reception offset signaling.
However, D3 discloses where the control element is further used for distributed unit (DU) transmission-reception offset signaling ([see, e.g., the MAC CE further implemented the IAB node determines the downlink transmission timing between the IAB node and the child node according to the timing advance TA and the first time offset T_delta, page 39, and Fig. 12D]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide flexibly configure time domain resources results improved communication synchronization (D3, page 2]).

Claims 12, 17, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of PARK et al. (PCT Application Publication No. (WO 2021029707 A1), (“D4”, hereinafter). 
As per Claims 12, 29, D1 further discloses further comprising: 
maintaining a propagation delay estimate based on a distributed unit transmission- reception offset signaled by the parent node ([see, e.g., the propagation delay from the parent IAB node 510 to the child IAB node 524 dynamically changes [0088], and Fig. 5]); and 
obtaining a timing advance (TA) from the propagation delay estimate ([see, e.g., the child IAB node 602 is adjusted based on a timing advance (TA) command including a TA value, wherein the TA value estimate the propagation delay (T.sub.p) [0090], and Fig. 5-6]) and a timing delta related to an uplink reception and downlink transmission timing difference in a parent distributed unit when operating in case #1 ([see, e.g., the T.sub.delta) to the child IAB node 802 to facilitate proper alignment of uplink transmissions and downlink transmissions [0102], and Fig. 8]). 
D1 doesn’t appear explicitly disclose: where case#1 timing corresponds to use of an over the air procedure to maintain synchronization between distributed unit transmission at the integrated access and backhaul node and the parent node. 
However, D4 discloses where case#1 timing corresponds to use of an over the air procedure to maintain synchronization between distributed unit transmission at the integrated access and backhaul node and the parent node ([see, e.g., Case 1: DL transmission timing alignment across IAB node and IAB donor: If downlink transmission and uplink reception are not well aligned in the parent node, the child node has its own downlink for OTA-based timing and synchronization, [page 16]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide larger communication capacity results improved mobile broadband communication compared to the existing radio access technology (RAT) (D4, page 4]).
 As per Claims 17, 34,  D1 further discloses where the control element is used to determine the timing information ([see, e.g., an uplink medium access control-control element (MAC-CE) receive for entered the ATA mode, [0115, 0117-0119], and Fig. 9-11]), where the timing information is related to the timing mode being case #1 timing or case #6 timing ([see, e.g., the ATA mode has a timing information, [0115, 0117-0119], and Fig. 9-11]);
D1 doesn’t appear explicitly disclose: where case#1 timing and case#6 timing correspond to use of an over the air procedure to maintain synchronization between distributed unit transmission at the integrated access and backhaul node and the parent node; where case #6 timing further corresponds to where the distributed unit of the integrated access and backhaul node and the mobile termination of the integrated access and backhaul node are transmitting simultaneously.  
However, D4 discloses where case#1 timing and case#6 timing correspond to use of an over the air procedure to maintain synchronization between distributed unit transmission at the integrated access and backhaul node and the parent node ([see, e.g., Case 1: DL transmission timing alignment across IAB node and IAB donor: If downlink transmission and uplink reception are not well aligned in the parent node, the child node has its own downlink for OTA-based timing and synchronization, [page 16]); and  
where case #6 timing further corresponds to where the distributed unit of the integrated access and backhaul (IAB) node and the mobile termination of the integrated access and backhaul (IAB) node are transmitting simultaneously ([see, e.g., Case 6: transmission timing of all IAB nodes is aligned with downlink timing of parent IAB node or donor, [page 16]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide larger communication capacity results improved mobile broadband communication compared to the existing radio access technology (RAT) (D4, page 4]).

Claim 139 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Abedini et al. (U.S. Patent Application Publication No. 2019/0394738 A1), (“D5”, hereinafter).
As per Claims 139, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear explicitly disclose: further comprising: determining whether a timing offset indicated by the timing mode is within range of possible indicated values; initiating a random access channel procedure on a next available preferred random access channel occasion to reset timing of the integrated access and backhaul node when the timing offset is out of range of the possible indicated values; and applying the timing offset relative to downlink reception timing of the mobile termination part of the integrated access and backhaul node and disregarding a timing advance configuration, when the timing offset is within range of the possible indicated values.
However, D5 discloses determining whether a timing offset indicated by the timing mode is within range of possible indicated values ([see, e.g., wherein the  a TA value, the timing offset between uplink transmission and downlink reception disclosed, [0170]); 
initiating a random access channel procedure on a next available preferred random access channel occasion to reset timing of the integrated access and backhaul node when the timing offset is out of range of the possible indicated values ([see, e.g., received TA value, the IAB node may update configured scheduling for uplink transmission and reset the configured timer for the TAG. The IAB node may then continue data transmission and reception with parent nodes associated with the TAG, [0099, 0102]); and 
applying the timing offset relative to downlink reception timing of the mobile termination part of the integrated access and backhaul node and disregarding a timing advance configuration, when the timing offset is within range of the possible indicated values ([see, e.g., the timing offset between uplink transmission and downlink reception disclosed, [0143, 0170]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determined the timing difference results improved communication synchronization (D2, [0002]]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      



/KHALED M KASSIM/Primary Examiner, Art Unit 2468